 



EXHIBIT 10.15
GUARANTEE AGREEMENT
     This GUARANTEE AGREEMENT (as the same may hereafter be amended,
supplemented or otherwise modified, this “Guarantee”), dated as of September 5,
2006, is by A. M. CASTLE & CO., a Maryland corporation (“Guarantor”) in favor of
Canadian Lenders (as defined in the Credit Agreement referred to below) and BANK
OF AMERICA, N.A., CANADA BRANCH, as Canadian Agent for Canadian Lenders
(together with its successors and assigns, herein referred to as “Canadian
Agent”).
RECITALS:
     WHEREAS, A. M. Castle & Co. (Canada), Inc., a corporation organized under
the laws of the Province of Ontario, Canada (“Canadian Borrower”) is a
wholly-owned subsidiary of Guarantor;
     WHEREAS, Guarantor, Canadian Borrower, the lenders from time to time party
thereto, including Canadian Lenders, Canadian Agent and Bank of America, N.A.,
as U.S. Agent, entered into an Amended and Restated Credit Agreement, dated as
of September 5, 2006 (as from time to time modified, amended, restated or
supplemented, the “Credit Agreement”) pursuant to which the lenders party
thereto have agreed to extend certain credit facilities to U.S. Borrower and
Canadian Borrower;
     WHEREAS, Guarantor will receive substantial direct and indirect economic,
financial and other benefits as a result of the credit facilities provided to
Canadian Borrower pursuant to the Credit Agreement.
     NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby agrees as follows:
1. DEFINITIONS.
     All capitalized terms used herein and not defined herein have the
respective meanings given them in the Credit Agreement.
2. GUARANTEE.
     2.1. Guarantee of Payment and Performance. Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to Canadian Agent and Canadian
Lenders:
     (a) the full and punctual payment by Canadian Borrower of the Canadian
Obligations, at any time payable under the Loan Documents in each case when and
as the same shall become due and payable, whether at maturity, pursuant to
mandatory or optional prepayment, by acceleration or otherwise, all in
accordance with the terms and provisions of this Guarantee, the Credit Agreement
and the other Loan Documents, including, without limitation, overdue interest,
post-petition interest, indemnification

 



--------------------------------------------------------------------------------



 



payments and all of such obligations which would become due but for the
operation of the automatic stay pursuant to Section 362(a) of the United States
Bankruptcy Code and the operation of Sections 502(b) and 506(b) of the United
States Bankruptcy Code; and
     (b) the full and punctual performance by Canadian Borrower of all duties,
agreements, covenants and obligations of Canadian Borrower contained in the
Credit Agreement and the other Loan Documents,
and the full and prompt payment, on demand, of all reasonable costs and expenses
incurred by (x) Canadian Agent in connection with the negotiation, preparation,
execution and delivery of this Guarantee and (y) Canadian Agent, Canadian
Lenders or any trustee or agent acting on behalf of Canadian Agent and/or
Canadian Lenders in enforcing any of its rights and remedies under this
Guarantee, the Credit Agreement or any of the other Loan Documents, including,
but not limited to, all reasonable attorneys’ fees and expenses (whether or not
there is litigation), court costs and all costs in connection with any
proceedings under any Debtor Relief Laws (collectively, the “Guarantied
Obligations”), provided that Guarantor shall not be liable for the reasonable
fees and expenses of more than one separate firm of attorneys representing
Canadian Agent.
     2.2. Nature of Guarantee. This is a continuing, absolute and unconditional
Guarantee of payment and performance and not merely of collection, and shall
continue in full force and effect until such time as the Guarantied Obligations
have been fully and irrevocably paid.
     2.3. Binding Nature of Certain Adjudications. Guarantor shall be
conclusively bound by the final adjudication in any action or proceeding, legal
or otherwise to which Canadian Borrower is a party, involving any controversy
arising under, in connection with, or in any way related to, any of the
Guarantied Obligations, and by a final judgment, award or decree entered
therein.
     2.4. No Duty to Pursue Others. Upon the occurrence and during the
continuance of an Event of Default, Canadian Agent or any trustee or agent
acting on behalf of Canadian Agent may proceed to enforce its rights and
remedies directly against Guarantor without first proceeding against Canadian
Borrower or any other Person liable for the Guarantied Obligations or any
security for the Guarantied Obligations.
     2.5. No Release of Guarantor. Guarantor’s liability under this Guarantee
shall not be limited, diminished or extinguished by, and Guarantor shall not be
entitled to raise as a defense, any:
     (a) invalidity, irregularity or unenforceability of the Guarantied
Obligations or of Guarantor’s obligations hereunder;
     (b) failure of Guarantor to be given notice of default by Canadian
Borrower;
     (c) reorganization, merger or consolidation of Canadian Borrower or
Guarantor into or with any other Person;

- 2 -



--------------------------------------------------------------------------------



 



     (d) waiver of Canadian Borrower’s defaults or extensions of due dates for
payments or other accommodations, indulgences or forbearance granted to Canadian
Borrower;
     (e) release of or non-perfection with respect to part or all of any
security for the Guarantied Obligations;
     (f) taking or accepting of any other security, collateral or guaranty of
payment of any or all of the Guarantied Obligations;
     (g) release of or settlement or compromise with any one or more Persons who
constitute guarantors or the release of or settlement or compromise with any one
or more Persons who are otherwise liable for the payment or performance of all
or any portion of the Guarantied Obligations and who are not primary obligors
thereon;
     (h) any loss or impairment of any right of Guarantor for subrogation,
reimbursement or contributions;
     (i) assignment or other transfer by Canadian Agent or any Canadian Lender
(or any trustee or agent acting on the behalf of Canadian Agent or any Canadian
Lender, as the case may be) of any part of the Guarantied Obligations, or any
collateral or security securing any portion of the Guarantied Obligations;
     (j) illegality or impossibility of performance on the part of Canadian
Borrower or Guarantor under the Credit Agreement or this Guarantee; or
     (k) other acts or omissions of Canadian Agent or any Canadian Lender which,
in the absence of this Section, would operate so as to impair, diminish or
extinguish Guarantor’s liability under this Guarantee.
     2.6. Certain Waivers.
     (a) Waiver of Notice. Guarantor hereby waives notice of (i) acceptance of
this Guarantee, (ii) any amendment, extension or other modification of the
Credit Agreement and/or any of the other Loan Documents, (iii) any loans or
advances made by any Canadian Lenders to Canadian Borrower, (iv) the occurrence
of a Default or Event of Default, (v) any transfer or other disposition of the
Guarantied Obligations pursuant to the Credit Agreement, and (vi) any other
action at any time taken or omitted by Canadian Agent or any Canadian Lender or
by any trustee or agent acting on behalf of Canadian Agent or any Canadian
Lender, and generally, all demands and notices of every kind in connection with
this Guarantee, the Credit Agreement and the other Loan Documents, except as
provided herein and in the Credit Agreement.
     (b) Certain Other Waivers. Guarantor hereby waives (i) diligence,
presentment, demand for payment, protest or notice, whether of nonpayment,
dishonor, protest or otherwise, (ii) all setoffs, counterclaims and claims of
recoupment against the Guarantied Obligations that may be available to Canadian
Borrower or any other guarantor of the Guarantied Obligations (it being
understood that the waivers set forth

- 3 -



--------------------------------------------------------------------------------



 



anywhere in this Guarantee shall not preclude any action by Guarantor, after
payment in full of its obligations hereunder, to recover for any tortious action
or omission by Canadian Agent or any Canadian Lender which resulted in injury to
Guarantor), (iii) any defense based upon or in any way related to any claim that
any election of remedies by Canadian Agent or any Canadian Lender (or by any
trustee or agent acting on behalf of Canadian Agent or any Canadian Lender)
impaired, reduced, released or otherwise extinguished any rights Guarantor might
otherwise have had against Canadian Borrower or any security, (iv) any claim
based upon or in any way related to any of the matters referred to in
Section 2.5, and (v) any claim that this Guarantee should be strictly construed
against Canadian Agent or any Canadian Lender.
     2.7. Bankruptcy; Other Matters. In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other Debtor Relief Law,
or any judgment, order or decision thereunder, or for any other reason Canadian
Agent or any Canadian Lender must rescind or restore any payment received by
Canadian Agent or any Canadian Lender in connection with the Guarantied
Obligations, the Credit Agreement or any other Loan Document, or Canadian
Borrower ceases to be liable to Canadian Agent or any Canadian Lender in respect
of the Credit Agreement (other than by the full and irrevocable payment in full
thereof), then any prior release or discharge from this Guarantee shall be
without effect and this Guarantee and the obligations of Guarantor hereunder
shall remain in full force and effect.
     2.8. Payments by Guarantor. If all or any part of the Guarantied
Obligations are not paid when due, whether at maturity, by reason of
acceleration, or otherwise, and remain unpaid until the expiration of any
applicable grace or cure period, or otherwise upon the occurrence and
continuance of any Event of Default, Guarantor shall, immediately upon demand by
Canadian Agent (or any trustee or agent acting on behalf of Canadian Agent or
any Canadian Lender), and without presentment, protest, notice of protest,
notice of nonpayment, notice of intention to accelerate or acceleration or any
other notice whatsoever, pay in immediately available funds, the amount due on
the Guarantied Obligations to Canadian Agent for distribution to Canadian
Lenders. All obligations of Guarantor under this Guarantee shall be performable
and payable to Canadian Agent at its office at the address for notices provided
for in the Credit Agreement.
     2.9. Failure to Pay Guarantied Obligations. If Guarantor fails to pay the
Guarantied Obligations as required by this Guarantee, then Guarantor, as the
principal obligor and not as a guarantor only shall pay, on demand, all
reasonable out-of-pocket costs and expenses incurred or expended by Canadian
Agent and Canadian Lenders (and any trustee or agent acting on behalf of
Canadian Agent and/or any Canadian Lender) in connection with the enforcement
of, and the preservation of Canadian Agent’s and Canadian Lenders’ rights under
and with respect to, this Guarantee, including, but not limited to, all
reasonable attorneys’ fees and expenses (whether or not there is litigation),
court costs and all costs incurred in connection with any proceedings under any
Debtor Relief Laws, provided that Guarantor shall not be liable for the
reasonable fees and expenses of more than one separate firm of attorneys
representing Canadian Agent. Until paid, all such amounts recoverable under this
Section 2.9 shall bear interest from the time when such amounts become due until
payment in full thereof at the Default Rate for Base Rate Loans.

- 4 -



--------------------------------------------------------------------------------



 



     2.10. Subordination of Affiliate Obligations. Guarantor agrees that all
Affiliate Obligations (as defined below), interest thereon, and all other
amounts due with respect thereto, are hereby subordinated as to time of payment
and in all other respects to all the Guarantied Obligations. Guarantor agrees
that at all times during the existence of an Event of Default, Guarantor shall
not be entitled to enforce or receive any payment in respect thereof until all
sums then due and owing to Canadian Agent and/or Canadian Lenders in respect of
the Guarantied Obligations shall have been paid in full. If any payment shall
have been made to Guarantor by Canadian Borrower or such indebted Person on any
such Affiliate Obligation during any time that an Event of Default exists and
there are Guarantied Obligations outstanding, Guarantor shall collect and
receive all such payments as trustee for Canadian Agent and Canadian Lenders, to
the extent of all amounts owing with respect to this Guarantee, and such amounts
shall be immediately paid over to Canadian Agent (or any trustee or agent acting
on behalf of Canadian Agent and/or Canadian Lenders), without affecting in any
manner the liability of Guarantor under the other provisions of this Guarantee.
For purposes of this Section 2.10, “Affiliate Obligation” means any indebtedness
of any kind of Canadian Borrower, or any Person obligated in respect of the
Guarantied Obligations, to Guarantor.
     2.11. Postponement of Subrogation Rights. Guarantor will not exercise any
Subrogation Rights (as defined below) which it may acquire with respect to this
Guarantee until the prior and indefeasible payment, in full and in cash, of all
Guarantied Obligations. Any amount paid to Guarantor by or on behalf of Canadian
Borrower or any other guarantor of the Guarantied Obligations on account of any
such Subrogation Rights prior to the payment in full of all Guarantied
Obligations shall immediately be paid over to Canadian Agent for the ratable
benefit of Canadian Lenders and credited and applied against the Guarantied
Obligations whether matured or unmatured, in accordance with the terms of the
Credit Agreement. In furtherance of the foregoing, for so long as any Guarantied
Obligations remain outstanding, (i) Guarantor shall not take any action or
commence any proceeding against Canadian Borrower or any other guarantor of the
Guarantied Obligations (or any of their respective successors or assigns,
whether in connection with a bankruptcy proceeding or otherwise), to recover any
amounts in the respect of payments made under this Guarantee to Canadian Agent
and/or Canadian Lenders, and (ii) Guarantor hereby forbears realizing any
benefit of and exercising any right to participate in any security which may be
held by Canadian Agent or Canadian Lender or any agent or trustee acting on
behalf of Canadian Agent and/or Canadian Lenders. For purposes of this
Section 2.11, “Subrogation Right” means any right of contribution, subrogation,
reimbursement, indemnity, or repayment, and any other “claim”, as that term is
defined in the United States Bankruptcy Code, which Guarantor might now have or
hereafter acquire against Canadian Borrower or any other guarantor of the
Guarantied Obligations that arises from the existence or performance of
Guarantor’s obligations under this Guarantee, and any right to participate in
any security for the Guarantied Obligations.
     2.12. Limitation on Guarantied Obligations. Notwithstanding anything in
Section 2.1 or elsewhere in this Guarantee or any other Loan Document to the
contrary, the obligations of Guarantor under this Guarantee shall at each point
in time be limited to an aggregate amount equal to the greatest amount that
would not result in such obligations being subject to avoidance, or otherwise
result in such obligations being unenforceable, at such time under applicable
law (including, without limitation, to the extent, and only to the extent,
applicable to Guarantor, Section 548 of the United States Bankruptcy Code and
any comparable provisions of the law of

- 5 -



--------------------------------------------------------------------------------



 



any other jurisdiction, any capital preservation law of any jurisdiction and any
other law of any jurisdiction that at such time limits the enforceability of the
obligations of Guarantor under this Guarantee). This Section 2.12 is intended
solely to preserve the rights of Canadian Agent and Canadian Lenders hereunder
to the maximum extent permitted by applicable law, and neither Guarantor nor any
other Person shall have any rights under this Section 2.12 that it would not
otherwise have under applicable law.
     2.13. Other Enforcement Rights. Canadian Agent and Canadian Lenders may
proceed to protect and enforce this Guarantee by suit or proceedings in equity,
at law or in bankruptcy, and whether for the specific performance of any
covenant or agreement contained herein or in execution or aid of any power
herein granted or for the recovery of judgment for the obligations hereby
guaranteed or for the enforcement of any other proper legal or equitable remedy
available under applicable law.
3. REPRESENTATIONS AND WARRANTIES.
     Guarantor hereby represents and warrants to Canadian Agent and Canadian
Lenders that:
     3.1. Authorization. Guarantor is duly authorized to execute and perform
this Guarantee and this Guarantee has been properly authorized by all requisite
action of Guarantor.
     3.2. Due Execution. This Guarantee has been executed on behalf of Guarantor
by a Person duly authorized to do so.
     3.3. Enforceability. This Guarantee constitutes the legal, valid and
binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms, except to the extent that the enforceability thereof against
Guarantor may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditor’s rights generally or by equitable principles
of general application (regardless of whether such enforceability is considered
in a proceeding in equity or at law).
     3.4. Independent Credit Evaluation. Guarantor has independently, and
without reliance on any information supplied by Canadian Agent or any Canadian
Lender, taken, and will continue to take, whatever steps Guarantor deems
necessary to evaluate the financial condition and affairs of Canadian Borrower,
and neither Canadian Agent nor any Canadian Lender shall have any duty to advise
Guarantor of information at any time known to Canadian Agent or any Canadian
Lender regarding such financial condition or affairs.
     3.5. No Representation By Agent. Neither Canadian Agent, any Canadian
Lender nor any trustee or agent acting on its behalf has made any
representation, warranty or statement to Guarantor to induce Guarantor to
execute this Guarantee.
4. SUCCESSORS AND ASSIGNS.
     This Guarantee shall bind the successors, assignees, trustees, and
administrators of Guarantor and shall inure to the benefit of Canadian Agent,
each Canadian Lender, and their respective successors, transferees, participants
and assignees.

- 6 -



--------------------------------------------------------------------------------



 



5. CONTINUANCE OF GUARANTEE.
     Guarantor is liable under this Guarantee for the full amount of the
Guarantied Obligations. Canadian Agent may release, settle with or compromise
with any one or more Persons who are otherwise liable for the payment or
performance of all or portions of the Guarantied Obligations without impairing,
diminishing or releasing any rights of Canadian Agent or Canadian Lenders
hereunder against Guarantor or any other Person liable for the Guarantied
Obligations. This Guarantee shall continue in full force and effect and shall
bind Guarantor notwithstanding the death or release of any other Person who is
otherwise liable for the payment or performance of all or any portion of the
Guarantied Obligations.
6. AMENDMENTS AND WAIVERS.
     No amendment to, waiver of, or departure from full compliance with any
provision of this Guarantee, or consent to any departure by Guarantor herefrom,
shall be effective unless it is in writing and signed by authorized officers of
Guarantor directly affected thereby and Canadian Agent; provided, however, that
any such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. No failure by Canadian Agent to exercise, and
no delay by Canadian Agent in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise by Canadian Agent of any right, remedy, power or privilege hereunder
preclude any other exercise thereof, or the exercise of any other right, remedy,
power or privilege.
7. RIGHTS CUMULATIVE.
     Each of the rights and remedies of Canadian Agent and Canadian Lenders
under this Guarantee shall be in addition to all of their other rights and
remedies under applicable law, and nothing in this Guarantee shall be construed
as limiting any such rights or remedies.
8. SERVICE OF PROCESS.
     GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND
CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN
RECEIPT REQUESTED) DIRECTED TO IT AT ITS ADDRESS SET FORTH IN SECTION 16.
SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED AS OF THE DATE THAT GUARANTOR
SIGNS THE RETURN RECEIPT. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF
CANADIAN AGENT OR ANY CANADIAN LENDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.
9. WAIVER OF JURY TRIAL.
     GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS GUARANTEE.

- 7 -



--------------------------------------------------------------------------------



 



10. SEVERABILITY.
     Any provision of this Guarantee which is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or nonauthorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction unless
the ineffectiveness of such provision would result in such a material change as
to cause completion of the transactions contemplated hereby to be unreasonable.
11. GOVERNING LAW.
     THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF ILLINOIS.
12. SECTION HEADINGS.
     Section headings are for convenience only and shall not affect the
interpretation of this Guarantee.
13. LIMITATION OF LIABILITY.
     NEITHER CANADIAN AGENT NOR ANY CANADIAN LENDER SHALL HAVE ANY LIABILITY
WITH RESPECT TO, AND GUARANTOR HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE
FOR, (a) ANY LOSS OR DAMAGE SUSTAINED BY GUARANTOR THAT MAY OCCUR AS A RESULT
OF, IN CONNECTION WITH, OR THAT IS IN ANY WAY RELATED TO, ANY ACT OR FAILURE TO
ACT REFERRED TO IN SECTION 2.5 OR (b) ANY SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES SUFFERED BY GUARANTOR IN CONNECTION WITH ANY CLAIM RELATED TO THIS
GUARANTEE.
14. ENTIRE AGREEMENT.
     This Guarantee embodies the entire agreement among Guarantor, Canadian
Agent and Canadian Lenders relating to the subject matter hereof and supersedes
all prior agreements, representations and understandings, if any, relating to
the subject matter hereof.
15. COMMUNICATIONS.
     All notices and other communications to Canadian Agent and Canadian Lenders
or Guarantor hereunder shall be in writing, shall be delivered in the manner and
with the effect, as provided by the Credit Agreement, and shall be addressed to
Guarantor and to Canadian Agent and Canadian Lenders as set forth in the Credit
Agreement.
16. DUPLICATE ORIGINALS.
     Two or more duplicate counterpart originals hereof may be signed by the
parties, each of which shall be an original but all of which together shall
constitute one and the same instrument.

- 8 -



--------------------------------------------------------------------------------



 



Delivery of any executed signature page to this Guarantee by Guarantor by
facsimile transmission shall be as effective as delivery of a manually executed
copy of this Guarantee by Guarantor.
17. NOTICES.
     Nothing in this Guarantee shall void or abrogate any obligation of Canadian
Borrower, Guarantor or Canadian Agent to give any notice specifically required
to be given by such Person in any provision of any Loan Document.
18. TERMINATION.
     Subject to Section 2.7, this Guarantee shall terminate and have no further
force or effect upon payment in full of the Guarantied Obligations and the
termination of the Credit Agreement.
[Remainder of page intentionally left blank. Next page is signature page.]

- 9 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantor has caused this Guarantee to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

              A. M. CASTLE & CO.
 
       
 
  By:   /s/ Michael H. Goldberg
 
       
 
  Name:   Michael H. Goldberg
 
  Title:   President & CEO

- 10 -